United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.I., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
RESEARCH LABORATORY, Washington, DC,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1414
Issued: April 4, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On May 28, 2013 appellant filed a timely appeal of an Office of Workers’ Compensation
Programs’ (OWCP) decision dated November 30, 2012 denying his request for an oral hearing.
The appeal was docketed as No. 13-1414.
The November 30, 2012 OWCP decision finds that appellant was not entitled to a hearing
under 5 U.S.C. § 8124 because he had previously requested reconsideration, but the record
indicates that OWCP had issued a July 12, 2011 decision denying modification of a
November 22, 2000 wage-earning capacity determination.1 Although appellant requested
“reconsideration” on August 18, 2011, he submitted a new medical report dated August 3, 2011
from Dr. Daniel Ignacio, the attending physician, with respect to modification of the wageearning capacity. Even though appellant referred to “reconsideration,” when the issue is
modification of a wage-earning capacity and the claimant has submitted new medical evidence

1

In a prior appeal, the Board affirmed the November 22, 2000 decision, finding that OWCP had properly
determined the selected position of taxicab dispatcher represented appellant’s wage-earning capacity. Docket No.
02-179 (issued July 23, 2002).

regarding his current condition, it is not a request for reconsideration but a new request for
modification of the wage-earning capacity determination.2
The September 29, 2011 decision denying modification of the July 12, 2001 decision was
therefore a decision denying modification of the wage-earning capacity determination, not a
denial of modification of the July 12, 2011 decision on reconsideration. As such, the
September 29, 2011 decision should have included full appeal rights, including the right to a
hearing.3 The record indicates that the September 29, 2011 decision stated only that appellant
could request reconsideration or file an appeal with the Board.
The Board accordingly finds that OWCP improperly denied appellant’s request for a
hearing. The September 29, 2011 OWCP decision did not provide proper appeal rights regarding
the right to a hearing and OWCP improperly found that appellant had previously requested
reconsideration. The case will be remanded to OWCP to issue a proper decision on the issue
presented with full appeal rights.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 30, 2012 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: April 4, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
2

See M.M., Docket No. 13-1832 (issued January 10, 2014) (even though appellant used the term reconsideration,
OWCP improperly considered appellant’s request for modification of a wage-earning capacity as an untimely
reconsideration request); see also S.B., Docket No. 11-460 (issued September 28, 2011).
3

See 20 C.F.R. § 10.126.

2

